Title: To Thomas Jefferson from Thomas Jefferson Ward, 26 February 1826
From: Ward, Thomas Jefferson
To: Jefferson, Thomas


Honored Sir
Waynesborough Wayne County N.C
Feb 26th 1825
Living among people who revere you as the author of the Declaration of American Independence, as the Father of Republicanism, the Friend & Advocate of liberty, & the President under whose administration the alien & sedition Laws were repealed, & the Liberty of the Press restored, and now in advanced life the Guardian of youth & Literature; these people have with pain & regret read the pecuniary embarrasments under which you labour—And have determined to assist in releiving them, if you will only consent to receive their  aid, they hope you will not deny them the pleasure it would afford by your accepting the sum herafter to be sent by a special messenger—they would not have consulted you as to your acceptance (knowing how greatly the states were indebted to you) but for an observation made by Mr Loyall in support of the bill allowing you a Lottery, they now think it best to know if you will accept from them what they know they justly owe—& wish an answer as soon as they can get oneThey have made me their organ from my name which was given by Nath. Macon & he gave it because I was born Feb. 17th 1801. I wish not to tire you with a lengthy letter but hope you not deny us the pleasure of contributing to your relief—An agent in this place can dispose of 300 of your lottery Tickets—I am dear Sir with due deference Yours &CThomas Jefferson WardP.S.All party spirit seems to cease & the Federalists as well as Republicans wish to contribute to your comfort, a considerable sum will by raised by subscription if you will but consent to receive itT. JW—In Answer address Dr Thomas Ward Waynesborough N.C